Case 21-30080-hdh11 Doc 3 Filed 01/18/21                   Entered 01/18/21 22:34:51           Page 1 of 5



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                              §           CHAPTER 11
                                    §
SEA GIRT LLC,                       §           CASE NO. 21-30080-hdh11
                                    §
      DEBTOR                        §
______________________________________________________________________________

IN RE:                                             §                CHAPTER 11
                                                   §
NATIONAL RIFLE ASSOCIATION                         §
OF AMERICA,                                        §                CASE NO. 21-30085-sgj11
                                                   §
        DEBTOR1                                    §


            DEBTORS’ EMERGENCY MOTION FOR AN ORDER DIRECTING
               THE JOINT ADMINISTRATION OF CHAPTER 11 CASES

        The National Rifle Association of America (the “NRA”) and Sea Girt LLC (“Sea Girt”)

(collectively, the “Debtors”), as debtors and debtors-in-possession, file this motion (the

“Motion”) pursuant to Section 105(a) of the Bankruptcy Code,2 Rule 1015(b) of the Federal

Rules of Bankruptcy Procedure, and Rule 1015-1 of the Local Bankruptcy Rules of the United
1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
2
  11 U.S.C. §§ 101, et seq. Unless otherwise noted, all statutory references are to the Bankruptcy Code.


Debtors’ Emergency Motion for Order Directing Joint Administration of Chapter 11 Cases                Page 1
Case 21-30080-hdh11 Doc 3 Filed 01/18/21                  Entered 01/18/21 22:34:51            Page 2 of 5




States Bankruptcy Court for the District of Texas, to request the entry of an order, substantially

in the form attached hereto as Exhibit A, directing the joint administration of their respective

Chapter 11 cases. In support, the Debtors state as follows:

                                           I. BACKGROUND

        1.      On January 15, 2021 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under Chapter 11 of the Bankruptcy Code. The Debtors remain in possession of their

property and are operating their businesses as a debtors-in-possession in accordance with

Sections 1107 and 1108 of the Bankruptcy Code.                 A detailed description of the Debtors’

business, capital structure, and the events leading to the Debtors’ bankruptcy is set forth in the

Debtors’ Information Brief and the Declarations of Sonya Rowling, Shawne Soto, and Robert

Owens (collectively, the “First Day Declarations”), which are being filed with the Court and are

incorporated herein by reference.

                                      II. RELIEF REQUESTED

       2.       By this Motion, the Debtors request the entry of an order directing that their

respective Chapter 11 cases be jointly administered, for procedural purposes only, pursuant to

Section 105(a), Bankruptcy Rule 1015(b) and N.D. Tex. L.B.R. 1015-1. The Debtors request

that their cases be jointly administered under NRA case number with the following caption:

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-____
OF AMERICA and SEA GIRT LLC                       §
                                                  §
        DEBTORS3                                  §                JOINTLY ADMINISTERED

3
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


Debtors’ Emergency Motion for Order Directing Joint Administration of Chapter 11 Cases               Page 2
Case 21-30080-hdh11 Doc 3 Filed 01/18/21               Entered 01/18/21 22:34:51         Page 3 of 5




The Debtors request that the Court determine that the foregoing caption satisfies the

requirements set forth in Section 342(c)(1) and Bankruptcy Rule 2002(n).

       3.        The Debtors propose that the following activities be joined for administrative

purposes only:

       (a)       all pleadings, papers, orders, and documents (other than proofs of claim,
                 lists, schedules, statements, and monthly operating reports) shall be filed
                 and docketed in case number 21-30085;

       (b)       one disclosure statement and plan of reorganization may be filed for the
                 Debtors’ cases by any plan proponent;

       (c)       hearings in these jointly administered cases shall be joint hearings unless
                 otherwise specified;

       (d)       one consolidated docket shall be kept by the Clerk, although separate
                 claims registers will be maintained for each of the Debtors’ cases.

       4.        The Debtors also request that an entry, substantially similar to the following, be

entered on the docket of Sea Girt’s Chapter 11 case to reflect the joint administration of these

chapter 11 cases:

                 An order has been entered in accordance with Rule 1015(b) of the Federal
                 Rules of Bankruptcy Procedure and Rule 1015-1 of the Local Rules of
                 Bankruptcy Practice and Procedure of the United States Bankruptcy Court
                 for the Northern District of Texas directing joint administration of the
                 chapter 11 cases of: Sea Girt LLC, Case No. 21-30080; and National
                 Rifle Association of America, Case No. 21-30085. All further pleadings
                 and papers shall be filed, and all further docket entries shall be made, in
                 Case No. 21-30085.

                             III. BASIS FOR REQUESTED RELIEF

       5.        Section 105 provides that “the court may issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

Bankruptcy Rule 1015(b)(4) provides that:

       If a joint petition or two or more petitions are pending in the same court by or
       against . . . a debtor and an affiliate, the court may order a joint administration
       of the estates.


Debtors’ Emergency Motion for Order Directing Joint Administration of Chapter 11 Cases       Page 3
Case 21-30080-hdh11 Doc 3 Filed 01/18/21               Entered 01/18/21 22:34:51         Page 4 of 5




Each of the Debtors is an “affiliate” of the other as that term is defined in Section 101(2) of the

Bankruptcy Code because Sea Girt is a wholly owned subsidiary of the NRA. See 11 U.S.C. §

101(2) (defining affiliate to include an entity that owns, or is owned by, a debtor). As a result,

the Court is authorized to order the joint administration of the Debtors’ estates for procedural

purposes under Rule 1015. See also N.D. TEX. L.B.R. 1015-1.

        6.      The issues that will be addressed in these bankruptcy cases will be related and

overlapping, and joint administration of these cases will obviate any duplicative notices,

motions, applications, hearings, and orders, and will therefore save considerable time and

expense for the Debtors and their estates.

       7.       Joint administration will not give rise to any conflict of interest among the

Debtors’ estates, and the rights of the Debtors’ respective creditors will not be adversely affected

by the proposed joint administration. For the avoidance of doubt, this Motion does not seek

substantive consolidation of the Debtors’ estates. The Debtors will continue as separate and

distinct legal entities and will continue to maintain separate books and records. Each Debtor will

file separate Schedules of Assets and Liabilities and Statements of Financial Affairs and each

creditor must file its claim against a particular estate.

       8.       Parties in interest will benefit by the reduction in costs and administrative

convenience that will result from joint administration. The Court also will be relieved of the

burden of scheduling duplicative hearings, entering duplicative orders, and maintaining

redundant files. Finally, supervision of the administrative aspects of these Chapter 11 cases by

the Office of the United States Trustee will be simplified. Accordingly, joint administration of

the above-captioned cases is in the Debtors’ best interests, as well as those of their respective

estates, creditors, and other parties in interest.



Debtors’ Emergency Motion for Order Directing Joint Administration of Chapter 11 Cases       Page 4
Case 21-30080-hdh11 Doc 3 Filed 01/18/21               Entered 01/18/21 22:34:51         Page 5 of 5




                                            IV. NOTICE

           9.    The Debtors will provide notice of this Motion to: (i) the Office of the United

States Trustee; (ii) the Debtors’ secured creditors; (iii) each of the Debtors’ 20 largest unsecured

creditors; and (iv) governmental agencies having a regulatory or statutory interest in the Debtors’

cases. The Debtors submit that, in light of the nature of the relief requested and the urgency of

the circumstances surrounding this Motion, no other or further notice need be given.

                                V. CONCLUSION AND PRAYER

           10.   For the reasons set forth above, the Debtors request that the Court enter an order (i)

directing the joint administration of the Debtors’ Chapter 11 cases as requested herein and (ii)

granting any further relief the Court deems appropriate.

Dated: January 18, 2021                         Respectfully submitted,



                                                /s/ Patrick J. Neligan, Jr.
                                                Patrick J. Neligan, Jr.
                                                Texas Bar No. 14866000
                                                pneligan@neliganlaw.com
                                                Douglas J. Buncher
                                                State Bar No. 03342700
                                                dbuncher@neliganlaw.com
                                                John D. Gaither
                                                Texas Bar No. 24055516
                                                jgaither@neliganlaw.com
                                                NELIGAN LLP
                                                325 N. St. Paul, Suite 3600
                                                Dallas, Texas 75201
                                                Telephone: (214) 840-5300
                                                Facsimile: (214) 840-5301

                                                PROPOSED COUNSEL FOR THE DEBTORS




Debtors’ Emergency Motion for Order Directing Joint Administration of Chapter 11 Cases         Page 5
90243v.3
